Citation Nr: 0214432	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  89-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant's legal status in her claim under the 
Federal Torts Claims Act (FTCA) affects the amount of 
dependency and indemnity compensation (DIC) awarded under 
38 U.S.C. § 1151 to be offset based on the damages she 
recovered under the FTCA.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from November1950 to August 
1952.  He died in May 1988.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 audit by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which determined the amount of DIC awarded under 
38 U.S.C. § 1151 that was to be offset based on damages the 
appellant recovered from a judgment under the FTCA..

In September 1999, the Board denied the appeal of the RO's 
determination as to the amount of the offset.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In April 2002, the Court vacated the Board's September 1999 
decision in part and remanded the case for further 
consideration.

This case requires an opinion by VA Regional Counsel and, 
therefore, it must be remanded to the RO for processing.  See 
Chairman's Memorandum No. 01-02-01 9.c. (Jan. 29, 2002).


REMAND

The veteran died in a VA medical center (VAMC) in May 1988.  
The appellant applied for DIC by claiming service connection 
for the cause of the veteran's death, and the RO denied her 
claim in July 1988.  However, the RO did award death pension 
benefits, effective June 1, 1988.

The appellant then brought a claim for DIC benefits under 
38 U.S.C. § 1151.  Under section 1151, VA compensation for 
additional disability or death resulting from hospitalization 
or medical or surgical treatment furnished by VA may be 
awarded as if such additional disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 and Supp. 
2002).  The RO denied the appellant's claim for DIC under 
section 1151 in November 1988, and she appealed to the Board 
which remanded the matter for further development in November 
1989.  The RO continued the denial in February 1990 on remand 
and the case was returned to the Board.

The appellant's death pension benefits were discontinued in 
March 1991 because she had countable income that year in 
excess of maximum income levels set by law which may not be 
exceeded in order to receive VA pension.

The appellant brought an action under the FTCA in the United 
States District Court for damages against the United States 
for the wrongful death of her husband.  In October 1991, the 
District Court awarded her $53,344 in loss of income and 
$45,000 in loss of services, reduced by $11,982 in widow's 
benefits already awarded to her by the Government, for a 
total judgment of $86,362 in damages.  The $11,982 in widow 
benefits was the amount of VA death pension benefits the 
appellant had received pursuant to VA's award of death 
pension, effective June 1, 1988.  The District Court noted in 
its memorandum opinion that the appellant conceded that any 
award that she received pursuant to her wrongful death claim 
under FTCA should be reduced by the $11,982 she had already 
received in widow's benefits from the government.

In August 1992, the appellant's DIC claim was included in a 
VA-wide stay claims pending the outcome of Brown v. Gardner, 
513 U.S. 115 (1994), a case which concerned the law governing 
benefits sought under section 1151.  In April 1995, the RO 
granted the appellant's claim for DIC benefits under section 
1151, effective June 1, 1988, the first day of the month 
after the veteran had died.  Because VA compensation benefits 
and VA pension benefits may not be received simultaneously, 
the RO reduced the amount of DIC benefits awarded to the 
appellant by the amount of pension she had already received 
for the same period.  In May 1995, the appellant was paid 
$12,197 of retroactive DIC.  This amount represented the 
difference between the total amount of DIC due to the 
appellant from June 1988 through October 1991 ($24,179) and 
the amount of death pension benefits she had received from 
June 1988 to March 1991 ($11,982).

The appellant requested an audit of her account, and a July 
1995 VA audit found that she had received a total of $11,982 
in death pension benefits and confirmed that the District 
Court's judgment of $86,362 would be offset against the 
appellant's DIC beginning in November 1991.  Another audit of 
the appellant's account was done in April 1997 to the same 
effect, and the appellant appealed the RO's determination on 
the April 1997 audit to the Board.

The appellant argued that, since the FTCA judgment of damages 
had been reduced by $11,982 of VA pension benefits, VA should 
not also reduce the amount of retroactive DIC benefits owed 
to the appellant from June 1988 to October 1991 by that 
amount.  She also argued before the Board that $29,107 for 
attorney fees incurred by her in the FTCA civil action should 
be excluded from the amount of the FTCA judgment offset from 
DIC by VA.  In September 1999, the Board denied the 
appellant's claim, and she appealed to the Court.

In April 2002, the Court affirmed the Board's decision that 
VA had properly calculated the amount of retroactive DIC 
awarded to the appellant:

In calculating the amount of her 
retroactive award, VA determined that, 
because a claimant may receive only DIC 
or death pension benefits, but not both, 
and because it had already paid to her 
$11,982 in death pension benefits, [the 
appellant] was entitled to $12,197, 
representing the difference between the 
full retroactive amount of DIC ($24,179) 
and the amount of benefits already paid 
to her ($11,982). . . .  Therefore, [the 
appellant's] argument of a "wrongful 
second recoupment" fails.  VA has not 
reduced the amount of her retroactive DIC 
entitlement, but rather has subtracted 
from it the sum of money that she already 
received as death pension benefits.

Nor does the District Court's judgment of 
$86,362, which included consideration of 
the $11,982 she had received, constitute 
a "wrongful second recoupment" of that 
$11,982.  In its written opinion the 
District Court recognized that the 
government had paid death pension 
benefits in the amount of $11,982, in 
essence already compensating [the 
appellant], in part, for lost income 
suffered as a result of her husband's 
death.  [The appellant] agreed that this 
amount should be subtracted from what the 
District Court would determine as her 
lost income.

Memoradum Decision at 6.  Accordingly, the Court held that 
the Board did not err in determining that the appellant was 
not entitled to an additional payment of DIC for the period 
before the District Court's judgment, i.e., before October 
1991, and the Court affirmed that part of the Board's 
decision.

However, the Court vacated the Board's decision because it 
held that the Board did err in failing to address another 
issue that applied to the appellant's claim.  That question 
concerned a determination of the appellant's legal status in 
the FTCA civil action -- i.e., whether she brought that 
action as administratrix of the veteran's estate or whether 
she brought it as an individual party -- and the effect of 
that status in determining the amount of money to be offset 
under section 1151.  The Court noted that, in Neal v. 
Derwinski, it had held that, under section 1151, in a case 
where there was a judgment that awarded money both to the 
estate and to the beneficiaries, the money recovered by the 
estate was not subject to offset.  Neal, 2 Vet. App. 296, 299 
(1992).  With regard to appellant's claim that the amount of 
attorney fees she incurred in bringing the FTCA action should 
be excluded from the offset of DIC by VA, the Court noted 
that "[s]ection 1151 provides that 'where an individual 
is . . . awarded a judgment . . . then no benefits shall be 
paid to such individual . . . until the aggregate amount of 
benefits which would be paid but for this sentence equals the 
total amount included in such judgment . . . .'  38 U.S.C. 
§ 1151 (1995) (emphasis added)."  Therefore, the Court 
stated that, "based on the plain language of section 1151, 
the determination of whether attorney fees will be included 
in the VA offset against the appellant's DIC payments appears 
to depend on whether she was awarded a judgment as an 
individual, as opposed to as administratrix of the veteran's 
estate."

VA General Counsel has determined that legal status under 
which a claimant recovers on a claim under the FTCA based on 
death is relevant to determination of the amount to be offset 
from DIC benefits pursuant to 38 U.S.C. § 1151.  VAOPGCPREC 
79-90 (July 18, 1990).  The General Counsel noted that, under 
the FTCA, the law of the place where a negligent or wrongful 
act or omission occurred governs liability, and that, review 
of state law principles governing tort recoveries in death 
cases, led to the conclusion that recovery by a surviving 
spouse as personal representative on behalf of a veteran's 
estate and receipt of DIC benefits based on the same death 
cannot be considered a double recovery by the same individual 
for purposes of section 1151.  Id., at p. 4. 

The General Counsel held that damages recovered by an 
individual under a typical wrongful death statue may be 
offset against DIC otherwise payable to that individual, even 
if damages are actually paid to a nominal party as trustee 
for the survivors.  Id. at p. 6.  State wrongful death 
statutes permit damage actions on behalf of survivors to 
recover for injuries incurred by such persons as a result of 
the death of another.  Where such an action is brought by a 
personal representative, this person is merely a nominal 
party serving as trustee for the survivors.  Recovery under 
such a statute is unquestionably that of the "individual" 
claimants.  Damages in wrongful-death actions may include 
such items as the value of support, "services", and other 
contributions which would have been received by the survivors 
had the decedent survived.  Id. at p. 5.

In contrast, damages recovered by a personal representative 
under a state survival statute are not subject to recovery by 
offset under section 1151, even though the personal 
representative to whom payment is made may be the surviving 
spouse.  Id. at p. 6.  State survival statutes permit 
continuation after death of the deceased's own cause of 
action for personal injuries.  Damages include those the 
decedent could have recovered had he survived, e.g., "wages 
lost prior to death", medical expenses, pain and suffering -
- sometimes "recovery of future earnings" lost to the 
estate through the decedent's death.  These damages, being 
those of the decedent, are subject to claims against the 
estate by the decedent's creditors, while wrongful death 
damages, being those of the survivors, generally are not.  
Although a survival action is brought by an administrator or 
personal representative, who may be the surviving spouse, 
this person may or may not ultimately benefit from the 
recovery.  Accordingly, recovery by a surviving spouse as 
personal representative under a survival statute cannot be 
considered recovery by her as an individual for purposes of 
section 1151.  Id. at page 5.

In this case, the appellant pursued her claim for damages 
under the FTCA in the District Court as the Administratrix of 
the veteran's estate.  She received damages for "loss of 
services" ($45,000) and for "loss of income" ($53,344), 
reduced by $11,982 for widow's benefits received.  The 
District Court's memorandum opinion indicates that the 
damages for "loss of income" included "losses to date" 
($35,314) and "for the future" ($18,030).  It is not clear 
whether under the law of Alabama any or all of these damages 
recovered would be considered wrongful death damages, thereby 
subject to offset of DIC, or whether any or all of the 
damages recovered would be considered survival damages, 
thereby precluding offset of DIC.  For example, the General 
Counsel opinion notes that generally "loss of services" are 
damages recovered under state wrongful death statutes while 
loss of wages prior to death and, sometimes, loss of future 
earnings are damages recovered under state survival statutes.

Finally, with regard to whether the appellant's attorneys 
fees incurred in the FTCA action may be excluded from the DIC 
offset, a footnote in VAOPGCPREC 7-94 at para. 9 (Mar. 1, 
1994) indicates that where a DIC recipient had received a 
"portion" of an FTCA wrongful-death judgment in her 
individual capacity, the amount to be offset from her DIC 
benefits under section 1151 must include her pro rata share 
of the attorneys fees paid out the judgment.  Therefore, 
assuming that "loss of income" was recovered by her as the 
administratrix of the estate as survival damages and that 
"loss of services" was recovered by her as an individual as 
wrongful death damages, it would seem that she would be 
obliged to pay at least a portion of attorneys fees for her 
recovery of loss of services.  If "loss of income" was also 
recovered by her as an individual as wrongful death damages, 
it would appear that she would be obligated to pay all her 
attorney's fees, and they would not be excluded from VA's DIC 
offset.

Accordingly, because this case involves a question of state 
law, it is remanded to the RO to obtain an opinion of the VA 
Regional Counsel on the matter:

1.  The RO should send the claims file 
and a copy of this remand to the General 
Counsel to obtain an opinion on the 
following questions:

(a)  What was the legal status of the 
appellant in this case in her FTCA action 
before the District Court?  Was she 
pursuing that action as the 
Administratrix of the veteran's estate or 
as an individual party?

(b)  Would any or all of the damages 
awarded in the FTCA action in this case 
be considered as awarded under a state 
survival statute not subject to recovery 
by offset under section 1151 or should 
all damages be considered as awarded 
pursuant to a wrongful death statute, 
thereby subject to offset under section 
1151?  Concerning the District Court's 
award of damages for "loss of services" 
and "loss of income" in the FTCA action 
in this case, please address the 
relevance, if any, under Alabama law, of 
the General Counsel opinion which notes 
that generally "loss of services" are 
damages recovered under wrongful death 
statutes while loss of wages prior to 
death and, sometimes, loss of future 
earnings are damages recovered under 
state survival statutes.  VAOPGCPREC 
79-90 (July 18, 1990).

(c)  Given (1) the statement of the 
United States Court of Appeals for 
Veterans Claims in the April 2002 
memorandum decision in this case that, 
"based on the plain language of section 
1151, the determination of whether 
attorney fees will be included in the VA 
offset against the appellant's DIC 
payments appears to depend on whether she 
was awarded a judgment as an individual, 
as opposed to as administratrix of the 
veteran's estate"; (2) the footnote in 
VAOPGCPREC 7-94 at para. 9 (Mar. 1, 1994) 
indicating that, where a DIC recipient 
had received a "portion" of an FTCA 
wrongful-death judgment in her individual 
capacity, the amount to be offset from 
her DIC benefits under section 1151 must 
include her pro rata share of the 
attorneys fees paid out the judgment; and 
(3) your opinion as to the question posed 
in (b) above; please render your opinion 
as to whether all or any of the 
appellant's attorneys fees incurred in 
the FTCA action should be excluded from 
an offset, if any, of DIC benefits in 
this case.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



